Case 1:11-cv-02285-NYW Document 164 Filed 03/28/19 USDC Colorado Page 1 of 5




   March 28, 2019

                                                    Re: Civil Action No. 11-cv-02285-NYW

   The Honorable Judge Nina Wang
   United States Magistrate Judge
   District of Colorado
   Alfred A. Arraj United States Courthouse
   901 19th Street
   Denver, CO 80294


   Judge Wang,

   This report serves as our first required status report as designated by the recent
   Consent Decree dated March 15, 2019 addressing Case No. 1:11-cv-02285-NYW. As you
   know, we submitted our first report in response to your original court order on February
   22, 2019. Since then, the parties of collaboratively drafted a Consent Decree dated
   March 15, 2019, which designates March 28, 2019 as the date of our first report.
   Therefore, we are submitting this report as both a review of our original report, and an
   update of intervening events. In both the original court order, and in the more recent
   Consent Decree, our reporting duty requires us to review updated data, monitor
   progress, and provide recommendations to the Colorado Department of Human
   Services (CDHS) to support their efforts to improve the timeliness and quality of
   competence-related services.

   Since our appointment on January 2, 2019, there have been tremendous developments
   in this litigation. In December 2018, CDHS submitted to the Court a plan to attain
   compliance with the Settlement Agreement by June 2019; this plan was updated on
   January 4, 2019. As mandated by your court order, our first task was to review that plan
   and submit our report by January 28, 2019. We did so. Shortly thereafter, the Parties
   agreed to enter mediation. That mediation spanned several days of early March 2019.
   As you know, the result was a Consent Decree dated March 15, 2019. In our view, the
   process and outcome of the mediation were remarkably successful; both parties
   collaborated and compromised, leading to a Consent Decree that details ambitious, but
Case 1:11-cv-02285-NYW Document 164 Filed 03/28/19 USDC Colorado Page 2 of 5




   attainable, plans and timelines for CDHS to improve competency-related services and
   the broader system of care in which they provide these services.

   As you know, we submitted our first report mandated by your court order on February
   22, 2019. The time since that report was devoted to the mediated Consent Decree.
   Thus, in this first post-Consent-Decree report, we summarize our work since January 2,
   2019, and we provide a preliminary analysis of the limited CDHS data we have received
   since February 2019. We anticipate that, going forward, most of our reports will focus
   more heavily on data and actionable items designated in the Consent Decree.
   Moreover, given the current legislative session, this report will also discuss pending
   drafted legislation that bears directly on the competency-services system in Colorado
   (subsequent reports will less likely address such legislation).

   Work since appointment on January 2, 2019
   First, we submitted our review of the CDHS Plan to attain compliance with the
   settlement agreement. Our review of their Plan was also based on our review of many
   parts of the competency system, interviews with key stakeholders, site visits, data
   analysis, and incorporation of best practices and promising practices from other
   jurisdictions. Our report outlined six key areas for improvement in the CDHS
   competency system: creating a comprehensive and cohesive plan, emphasizing
   community-based services, prioritizing outpatient competence restoration,
   incorporating a triage system, improving data collection and analysis, and developing a
   central system of easily-accessible information for stakeholders.

   Soon after the submission of that report, the Parties agreed to enter mediation. As you
   know, this mediation spanned several days in early March of 2019, and led to a draft
   Consent Decree, dated March 15, 2019, that details tasks and timelines for CDHS to
   improve delivery of competency-related services. One (or both) of us were present
   throughout the mediation. We were consistently impressed by both parties’ apparent
   efforts to collaborate and compromise. We are optimistic that the plan detailed in the
   Consent Decree is attainable if CDHDS makes continued, proactive effort.

   You have read the Consent Decree; we will not detail its contents here. We consider the
   mediation, and the Consent Decree it produced, a tremendous step towards solving the
   competency-related crisis in Colorado. Since completing the draft Consent Decree, we
   have worked with the parties in several ways that were either prescribed in the Consent
   Decree, or closely aligned with goals in the Consent Decree.

   These tasks have included:

       •   Drafted 2019 legislation: We have reviewed multiple legislative drafts of
           competence-related legislation, and we have reviewed summary sheets of major
           issues that various parties are interested in bringing to the 2019 legislative
           session. We have provided our comments and analysis to each party drafting



    Groundswell Services, Inc.                                        Status Report 3/28/2019
                                                                                         2
Case 1:11-cv-02285-NYW Document 164 Filed 03/28/19 USDC Colorado Page 3 of 5




           legislation. It seems clear to us that substantive competence-related legislation is
           being prepared for the 2019 session, some with broad consensus. However,
           drafted language to date is still preliminary. In some areas, drafted legislation is
           inconsistent with sections of the Consent Decree. These inconsistencies must be
           rectified. The sweeping legislation underway must complement, not contradict,
           the Consent Decree.

           In addition to statutory change, it seems very likely that additional budgetary
           requests will be made to support new programs and their new positions. We
           have reviewed this legislation and the corresponding JBC budget requests with a
           focus on ways they are consistent with and supportive of CDHS efforts to meet
           the goals detailed in the Consent Decree.

       •   Drafted Budgetary Requests: We have reviewed draft requests to the JBC for
           funding that will support the steps and goals detailed in the Consent Decree.

       •   Weekly Meetings with CDHS: As of March 22, we began weekly meetings with
           CDHS to discuss steps towards meeting the goals detailed in the Consent Decree,
           and address barriers to those goals. We have also scheduled additional on-site
           meetings to address these goals, and we have scheduled the monthly meetings
           (with leadership from both parties) that the Consent Decree prescribes.


   Analysis of CDHS monthly data
   The Consent Decree (like the earlier court order appointing us as Special Master)
   requires that we submit an analysis of CDHS data and make recommendations based on
   that data. We address this requirement, in this current report, with a substantial caveat:

   Current data are incomplete. We have now received monthly reports from CDHS for
   three months to date (December 2018, January 2019, and March 2019). We presented
   our general responses to December and January data in our earlier (February 22, 2019)
   report. Generally, the data provided in the monthly reports is sparse, but now that the
   mediation and Consent Decree are complete, we will work with CDHS to present data in
   the most useful and complete format (indeed, CDHS has emphasized their willingness to
   modify and expand their data reports). For example, we have asked CDHDS to present
   data detailing and the time defendants spend in each stage of competency-related
   services (i.e., awaiting evaluation, awaiting restoration services, receiving restoration
   services, etc), and we understand they are working towards presenting these data in
   subsequent reports.

   Notwithstanding this substantial caveat, we summarize below the available data (which
   reports monthly totals of evaluation and restoration orders, both inpatient and
   outpatient).




    Groundswell Services, Inc.                                          Status Report 3/28/2019
                                                                                           3
Case 1:11-cv-02285-NYW Document 164 Filed 03/28/19 USDC Colorado Page 4 of 5




   Regarding the number of evaluations ordered overall (204), there is some variation in
   the last 12 months, ranging from 178 to 225 competency evaluations per month, but no
   discernable trend towards increased referrals for evaluations. However, February 2019
   saw a substantial increase in the number of inpatient competency evaluations ordered
   (29, the highest number in the past year) by courts statewide, and a slight decrease in
   the number of outpatient competency evaluations ordered (175, which is among the
   lower monthly rates).

   Regarding restoration, February 2019 saw little change in the numbers of cases ordered
   for restoration overall, as compared to recent months. A total of 128 defendants were
   ordered to restoration in February 2019, as compared to 139 in January and 116 in
   December 2018. There remains much variation in the monthly number of defendants
   ordered to restoration, ranging from 84 to 139 during the past 12 months.

   However, the number of defendants (92) ordered to inpatient restoration in February
   2019 represents the greatest number to date (i.e., since October 2017, the earliest data
   we have available). Meanwhile, the 36 individuals referred for outpatient community
   restoration in February 2019 is a substantial decrease from the four prior months,
   though it is roughly similar to the average for the past year.

   We are reluctant to draw strong conclusions from the February 2019 increase in
   inpatient restoration orders, given limitations to the available data, and the dangers of
   drawing strong conclusions from any one-month deviation. Nevertheless, this recent
   increase demonstrates—at a minimum—that the interventions prescribed in the Consent
   Decree are crucial and time-sensitive.

   Regarding potential explanations for this February increase, CDHS staff mentioned
   during our first weekly meeting that judges continue to issue show-cause orders,
   perhaps even more frequently than they have in the past, to facilitate more prompt
   inpatient restoration. We encouraged CDHS to begin rapid and assertive efforts to
   educate judges about the Consent Decree—particularly the “two-tier” system and triage
   efforts that prioritize inpatient restoration for those who need it most (and, relatedly,
   the ways in which show-cause orders can actually undermine triage efforts to prioritize
   those who need inpatient services most promptly). In short, it will be crucial for CDHS
   to widely educate the courts and other stakeholders regarding the changes detailed in
   the consent decree.

   Again, we anticipate that future reports will review further CDHS data as they begin
   sharing it with us. In the meantime, we encourage you to contact us with any questions
   or requests. We appreciate the opportunity to serve the court, and the state of
   Colorado, in this important matter.




    Groundswell Services, Inc.                                        Status Report 3/28/2019
                                                                                         4
Case 1:11-cv-02285-NYW Document 164 Filed 03/28/19 USDC Colorado Page 5 of 5




   Neil Gowensmith, Ph.D.
   President, Groundswell Services Inc.
   neil.gowensmith@gmail.com




   Daniel Murrie, Ph.D.
   danielmurrie@me.com




    Groundswell Services, Inc.                         Status Report 3/28/2019
                                                                          5
